1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   FLOYD GREENE,                                   )   Case No.: 1:18-cv-00655-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S SECOND
13          v.                                       )   MOTION FOR APPOINTMENT OF COUNSEL,
                                                         WITHOUT PREJUDICE
14                                                   )
     NORM KARLOW, et.al.,
                                                     )   [ECF No. 22]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Floyd Greene is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s second motion for appointment of counsel, filed April

20   11, 2019.

21          As Plaintiff was previously advised, he does not have a constitutional right to appointed

22   counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot

23   require any attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States

24   District Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain

25   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

26   section 1915(e)(1). Rand, 113 F.3d at 1525.
27   ///

28   ///

                                                         1
1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             The test for exceptional circumstances requires the Court to evaluate the Plaintiff’s likelihood

7    of success on the merits and the ability of the Plaintiff to articulate his claims pro se in light of the

8    complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

9    1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most

10   prisoners, such as lack of legal education and limited law library access, do not establish exceptional

11   circumstances that would warrant a request for voluntary assistance of counsel. In the present case,

12   the Court does not find the required exceptional circumstances. Accordingly, Plaintiff’s second

13   motion for appointment of counsel is be DENIED, without prejudice.

14
15   IT IS SO ORDERED.

16   Dated:     April 15, 2019
17                                                        UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                           2
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3
